Citation Nr: 0821751	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-20 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to rating higher than 10 percent for residuals of 
a right Achilles tendon repair and tendonitis before April 
10, 2007, and a rating higher than 20 percent from April 10, 
2007.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION


The veteran, who is the appellant, served on active duty from 
June 1970 to December 1994.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in February 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
While on appeal in rating decision in April 2007, the RO 
increased the rating to 20 percent, effective April 10, 2007.


FINDINGS OF FACT

Before April 10, 2007, the residuals of a right Achilles 
tendon repair and tendonitis were pain and muscle atrophy; 
from April 10, 2007, the residuals of a right Achilles tendon 
repair and tendonitis equate to a severe foot injury.


CONCLUSION OF LAW

Before April 10, 2007, the criteria for a rating higher than 
10 percent for residuals of a right Achilles tendon repair 
and tendonitis have not been met; from April 10, 2007, the 
criteria for a 30 percent rating for residuals of a right 
Achilles tendon repair and tendonitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5271, 5284, 5311 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2004 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence of worsening current 
disability and the effect that worsening has on employment 
and daily life.  

The veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession.  
The notice included the provisions for the effective date of 
the claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)  

The VCAA notice did not contain general notice of the 
criteria of the Diagnostic Code under which the veteran is 
rated.  At this stage of the appeal, when the veteran already 
has notice of the rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  

For this reason, the deficiency as to VCAA compliance under 
Vazquez-Flores, regarding general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, is 
harmless error.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
department records and has afforded the veteran VA 
examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

Service medical records show that the veteran was treated 
conservatively for a ruptured right Achilles tendon.  

After service, in a rating decision in September 1995, the RO 
granted service connection for residuals of a rupture of the 
right Achilles tendon and tendonitis and assigned a 
noncompensable rating. 

The current claim for increase was received at the RO in 
September 2004. 

In the rating decision of February 2005, now on appeal, the 
RO assigned a temporary total disability rating September 30, 
2003, to December 31, 2003 following reconstructive surgery 
for repair of a right Achilles tendon.  At the termination of 
the temporary total rating, the RO assigned a 10 percent 
rating under Diagnostic Codes 5311 and 5271.  

On VA examination in May 2005, the veteran complained of 
daily flare-ups of pain in the range of 8 to 9, lasting about 
2 hours, precipitated by walking, standing, and running.  The 
examiner reported atrophy in the area of the lateral edge of 
the right Achilles tendon and the posterior aspect of the 
internal malleolus.  No significant tendon damage or damage 
to the bone, muscles, joint, or nerves was reported.  The 
examiner found no evidence of impairment of joint function, 
and range of joint motion was described as normal.  There was 
pain in the right calf and the lower leg on repetitive motion 
of the ankle, but no significant loss of motion. The 
diagnosis was reconstructive surgery of the right Achilles 
tendon with residuals with no evidence of muscle damage or 
injury.   

Service department records show that in May 2006 the veteran 
complained of right calf pain while standing on an incline.  

On VA examination on April 10, 2007, the veteran complained 
of right ankle pain at a level of 7 and at a level of 10 with 
flare-ups, which occurred weekly, precipitated by any type of 
overuse.   The veteran also complained of fatigability and 
lack of endurance after walking 75 yards.  It was noted that 
the veteran wore a brace on his right ankle because of 
instability and weakness in dorsiflexion and plantar flexion. 
He also used a cane and limped while walking.  The examiner 
reported that the veteran was gainfully employed because he 
had a sit-down job. 

The pertinent findings were weakness of the gastroc/soleus 
musculature.  Although plantar flexion started at 47 degrees, 
the right ankle lacked 6 degrees of plantar flexion and the 
ankle could not be moved to the neutral position with force.  
The examiner reported that without the ankle brace the 
veteran would trip on his toe with walking.  There was pain 
on motion at the extremes but repetitive motion caused pain 
but no change in range of motion.  Plantar flexion strength 
was no more than 2-3/5. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to consider all regulations that are 
potentially applicable, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Before April 10, 2007, the residuals of a right Achilles 
tendon repair and tendonitis were rated 10 percent and from 
April 10, 2007, the disability is rated 20 percent. 

Under Diagnostic Code 5311, pertaining to a muscle injury, 
affecting propulsion and plantar flexion of foot, the 
criterion for the next higher rating, 20 percent, is 
moderately severe muscle injury, and the criterion for a 30 
percent rating is a severe muscle injury. 

Under Diagnostic Code 5271, the criterion for the next higher 
rating, 20 percent, is marked limitation of motion of the 
ankle.

Normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees. 38 C.F.R. § 4.71, Plate II.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In any 
form of arthritis, painful motion is also a factor.  38 
C.F.R. § 4.59.

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5284 that provides a 20 percent rating for a moderately 
severe foot injury and a 30 percent rating for a severe foot 
injury and a 40 percent rating for actual loss of use of the 
foot. 

Analysis

Historically, the disability has been rated under Diagnostic 
Code 5311, pertaining to a muscle injury, and Diagnostic Code 
5271.  Because the criteria of Diagnostic Codes 5311 and 5271 
overlap to a great extent and as the evaluation of the same 
manifestation under different diagnoses are to be avoided, 
38 C.F.R. § 4.14, the Board finds that the disability is more 
appropriately rated under Diagnostic Code 5271 and whether 
the disability is rated under either Diagnostic Code 5311 or 
5271, the rating in this case is same before and since April 
10, 2007.

Before April 10, 2007, the residuals of a right Achilles 
tendon repair and tendonitis were rated 10 percent and the 
criterion for the next higher rating, 20 percent, under 
Diagnostic Code 5271, is marked limitation of motion of the 
ankle. 

On VA examination in May 2005, although the veteran 
complained of daily flare-ups of pain in the range of 8 to 9, 
lasting about 2 hours, precipitated by walking, standing, and 
running, except for an area of atrophy around the ankle, 
there was no significant tendon damage or damage to the bone, 
muscles, joint, or nerves was reported.  The examiner found 
no evidence of impairment of joint function, and range of 
joint motion was described as normal.  There was pain in the 
right calf and the lower leg on repetitive motion of the 
ankle, but no significant loss of motion.  And the service 
department records show that in May 2006 the veteran 
complained of right calf pain while standing on an incline, 
but loss of motion was not reported.   

As marked limitation of motion of the ankle under Diagnostic 
Code was not demonstrated, the criterion for a 20 percent 
rating before April 10, 2007, had not been met.  And the 
findings did not support the criterion of a moderately severe 
muscle injury under Diagnostic Code 5311 or a moderately 
severe foot injury under Diagnostic Code 5284.  

From April 10, 2007, the residuals of a right Achilles tendon 
repair and tendonitis are rated 20 percent, which is the 
maximum schedular rating under Diagnostic Code 5271. 

Under Diagnostic Code 5284, the criterion for a 30 percent is 
severe foot injury.  On VA examination in April 2007, the 
veteran was unable to bring his foot to a neutral position 
and without the ankle brace the examiner reported that the 
veteran would trip on his toe while walking.  In the Board's 
opinion this equates to a severe disability of the foot as to 
propulsion and limitation of plantar flexion and meets the 
criterion for a 30 percent rating under Diagnostic Code 5284.  
And a 30 percent is the maximum schedular rating under 
Diagnostic Code 5311.




As the evidence does not establish actual loss of use of the 
foot, the criteria for a 40 percent rating under Diagnostic 
Code 5284 is not shown. 


ORDER

A rating higher than 10 percent for residuals of a right 
Achilles tendon repair and tendonitis before April 10, 2007, 
is denied. 

A rating of 30 percent from April 10, 2007, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


